As filed with the Securities and Exchange Commission on November26, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2013 Date of reporting period:September 30, 2013 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 95.6% Aerospace & Defense - 0.7% Innovative Solutions & Support, Inc. $ Airlines - 5.4% Allegiant Travel Company Delta Air Lines, Inc. Auto Components - 2.3% American Axle & Manufacturing Holdings, Inc. (a)(c) Fuel Systems Solutions, Inc. (a) Automobiles - 3.1% General Motors Company (a) Biotechnology - 8.8% Celgene Corporation (a)(c) Gilead Sciences, Inc. (a) Myriad Genetics, Inc. (a) Capital Markets - 4.1% State Street Corporation Communications Equipment - 0.5% Cisco Systems, Inc. Computers & Peripherals - 1.3% Apple, Inc. Consumer Finance - 0.7% Capital One Financial Corporation Diversified Financial Services - 10.2% Berkshire Hathaway, Inc. - Class B (a) Citigroup, Inc. JPMorgan Chase & Company Electronic Equipment, Instruments & Components - 1.4% eMagin Corporation Universal Display Corporation (a)(c) Energy Equipment & Services - 2.2% Halliburton Company Health Care Equipment & Supplies - 1.9% Covidien plc (b) Household Durables - 0.8% PulteGroup, Inc. (c) WCI Communities, Inc. (a) Industrial Conglomerates - 2.8% General Electric Company Insurance - 6.2% American International Group, Inc. Lincoln National Corporation IT Services - 7.4% Alliance Data Systems Corporation (a)(c) Machinery - 2.9% Westport Innovations, Inc. (a)(b) Media - 1.3% DIRECTV (a) Oil, Gas & Consumable Fuels - 4.7% Bellatrix Exploration Ltd. (a)(b) Clean Energy Fuels Corporation (a) Rex Energy Corporation (a) Pharmaceuticals - 1.2% Teva Pharmaceutical Industries Ltd. - ADR Semiconductors & Semiconductor Equipment - 3.6% Cirrus Logic, Inc. (a)(c) Cypress Semiconductor Corporation EZchip Semiconductor Ltd. (a)(b)(c) Lattice Semiconductor Corporation (a) Software - 7.9% Microsoft Corporation (c) Oracle Corporation Specialty Retail - 7.1% Asbury Automotive Group, Inc. (a)(c) Sonic Automotive, Inc. - Class A (c) Tobacco - 4.5% Philip Morris International, Inc. Trading Companies & Distributors - 2.6% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) Total Common Stocks (Cost $304,114,626) Contracts (100 Shares Per Contract) PURCHASED CALL OPTIONS - 1.4% American Capital Ltd. Expiration January 2015, Exercise Price $12.00 Microsoft Corporation Expiration January 2015, Exercise Price $28.00 Morgan Stanley Expiration January 2014, Exercise Price $17.00 Total Purchased Call Options (Cost $3,001,413) Shares SHORT-TERM INVESTMENTS - 4.2% Fidelity Institutional Government Portfolio, 0.01% (d) Total Short-Term Investments (Cost $19,514,568) TOTAL INVESTMENTS (Cost $326,630,607) - 101.2% (e)(f) LIABILITIES IN EXCESS OF OTHER ASSETS - (1.2)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt plc Public Limited Company (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract. (d) The rate quoted in the annualized seven-day yield as of September 30, 2013. (e) The cost basis of investments for federal income tax purposes at September 30, 2013 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. (f) Investment Valuations - Stocks, bonds, exchange-traded funds, options and warrants are valued at the latest sales price on the last business day of the fiscal period as reported by the securities exchange on which the issue is traded. If no sale is reported, the security is valued at the last quoted bid price. Short-term debt instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates fair value. Restricted securities, private placements, other illiquid securities and other securities for which market value quotations are not readily available are valued at fair value as determined by a designated Valuation Committee, comprising personnel of the Adviser, under the supervision of the Board of Trustees, in accordance with pricing procedures approved by the Board. For each applicable investment that is fair valued, the Valuation Committee considers, to the extent applicable, various factors including, but not limited to, the financial condition of the company or limited partnership, operating results, prices paid in follow-on rounds, comparable companies in the public market, the nature and duration of the restrictions for holding the securities, and other relevant factors. Additionally, the Fund’s investments will be valued at fair value by the Valuation Committee if the Adviser determines that an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated. Significant events include, but are not limited to the following: significant fluctuations in domestic markets, foreign markets or foreign currencies; occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant governmental actions; and major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Valuation Committee would determine the fair value of affected securities considering factors including, but not limited to: index options and futures traded subsequent to the close; ADRs, GDRs or other related receipts; currency spot or forward markets that trade after pricing of the foreign exchange; other derivative securities traded after the close such as WEBs and SPDRs; and alternative market quotes on the affected securities. The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Summary of Fair Value Exposure at September 30, 2013 Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks* $- $- Purchased Call Option Contracts - - Short-Term Investments - - Total Investments in Securities $- $- Written Call Option Contracts $- * Please refer to the Schedule of Investments to view Common Stocks segregated by industry type. The Level 2 securities are priced using inputs such as last quoted bid, current yields, discount rates, credit quality, yields on computable securities, trading volume and maturity date. The Fund did not have any Level 3 investments at the end of the period. It is the Fund’s policy to record transfers at the end of the reporting period. (g) Fair values of derivative instruments as of September 30, 2013: Asset Derivatives Liability Derivatives Derivatives Description Fair Value Description Fair Value Equity Contracts: Purchased Call Options Schedule of Investments N/A $- Written Call Options N/A - Schedule of Written Call Options Total The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P").GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp F MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF WRITTEN OPTIONS September 30, 2013 (Unaudited) Contracts Name of Issuer or Title of Issue (100 Shares Per Contract) Value WRITTEN CALL OPTIONS - (1.0)% Alliance Data Systems Corporation Expiration March 2014, Exercise Price $200.00 $ American Axle & Manufacturing Holdings, Inc. Expiration January 2015, Exercise Price $15.00 Asbury Automotive Group, Inc. Expiration January 2014, Exercise Price $40.00 Celgene Corporation Expiration January 2014, Exercise Price $130.00 Cirrus Logic, Inc. Expiration December 2013, Exercise Price $25.00 Expiration January 2014, Exercise Price $22.00 EZchip Semiconductor Ltd. Expiration January 2014, Exercise Price $25.00 Microsoft Corporation Expiration October 2013, Exercise Price $33.00 Expiration November 2013, Exercise Price $34.00 PulteGroup, Inc. Expiration January 2015, Exercise Price $20.00 Expiration January 2015, Exercise Price $17.00 Sonic Automotive, Inc. Expiration November 2013, Exercise Price $25.00 Universal Display Corporation Expiration January 2014, Exercise Price $35.00 Total Written Call Options (Premiums received $3,620,201) $ Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wexford Trust By (Signature and Title) /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/18/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/18/2013 By (Signature and Title)*/s/ Anthony Muhlenkamp Anthony Muhlenkamp, Treasurer Date11/18/2013 * Print the name and title of each signing officer under his or her signature.
